EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 19th day of May,
2011, by and between Aspen University Inc., a Delaware corporation with offices
at 720 S. Colorado Blvd., Suite 1150N, Denver, Colorado 80246 (the
“Corporation”), and Brad Powers, an individual residing at 535 W 23rd St., Apt.
S7C, New York, NY 10011 (the “Executive”), under the following circumstances:
 
RECITALS:


A.           The Corporation desires to secure the services of the Executive
upon the terms and conditions hereinafter set forth; and
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1. Employment. The Corporation hereby employs the Executive and the Executive
hereby accepts employment as an executive of the Corporation, subject to the
terms and conditions set forth in this Agreement.
 
2. Duties. The Executive shall serve as the Chief Marketing Officer, with such
duties, responsibilities and authority as are commensurate and consistent with
his position, as may be, from time to time, assigned to him by the Chief
Executive Officer of the Corporation. The Executive shall report directly to the
Chief Executive Officer of the Corporation. During the Term (as defined in
Section 3), the Executive shall devote his full business time and efforts to the
performance of his duties hereunder unless otherwise authorized by the Chief
Executive Officer of the Corporation. Notwithstanding the foregoing, the
expenditure of reasonable amounts of time by the Executive for the making of
passive personal investments, the conduct of private business affairs,
charitable and professional activities such as holding non-executive
Director-level position(s) with other firms shall be allowed, provided such
activities do not materially interfere with the services required to be rendered
to the Corporation hereunder and do not violate the restrictive covenants set
forth in Section 9 below.
 
3. Term of Employment. The term of the Executive’s employment hereunder, unless
sooner terminated as provided herein (the “Initial Term”), shall be for a period
of four (4) years commencing on July 5, 2011 (the “Commencement Date”). The term
of this Agreement shall automatically be extended for additional terms of one
(1) year each (each a “Renewal Term”) unless either party gives prior written
notice of non-renewal to the other party no later than sixty (60) days prior to
the expiration of the Initial Term (“Non-Renewal Notice”), or the then current
Renewal Term, as the case may be. For purposes of this Agreement, the Initial
Term and any Renewal Term are hereinafter collectively referred to as the
“Term.”
 
 
1

--------------------------------------------------------------------------------

 
 
4. Compensation of Executive.
 
(a) The Corporation shall pay the Executive as compensation for his services
hereunder, in equal semi-monthly or bi-weekly installments during the Term, the
sum of $250,000  per annum (the “Base Salary”), less such deductions as shall be
required to be withheld by applicable law and regulations. The Corporation shall
review the Base Salary on an annual basis and agrees to increase it by at least
10% per annum, but has no right to decrease the Base Salary.
 
(b) In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to receive an annual bonus in an amount equal to one
hundred percent (100%) of his then-current Base Salary (to be paid 50% in cash,
and 50% in restricted stock) based upon the achievement of performance targets
with respect to the Company’s business to be mutually agreed upon by the
Executive and a majority of the Board of Directors of the Corporation (the
”Board”) (the “Bonus Target”); provided, however, that in the event that the
business’s performance for any fiscal year is greater than seventy-five percent
(75%) but less than one hundred percent (100%) of the applicable Bonus Target,
the Executive shall be entitled to the percentage of the annual bonus determined
by linear interpolation; provided further, however, that in the event the
parties are unable to agree to a mutually acceptable Bonus Target at any time
during the Term, the Executive shall receive a guaranteed annual bonus for any
such fiscal year of not less than fifteen percent (15%) of the Base Salary.  In
his sole discretion, the Executive may elect to receive the entirety of such
annual bonus in restricted stock at the basis determined by the Board in good
faith.
 
(c) The Corporation shall advance or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of his employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.
 
(d) The Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior executives (the “Benefit Plans”).
 
(e) The Corporation shall execute and deliver in favor of the Executive an
indemnification agreement on the same terms and conditions entered into with the
other officers and directors of the Corporation.  Such agreement shall provide
for the indemnification of the Executive for the term of his employment and for
a period of at least six (6) years thereafter.  The Corporation shall maintain
directors’ and officers’ insurance during the Term and for a period of at least
six (6) years thereafter.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Termination.
 
(a) This Agreement and the Executive’s employment hereunder shall terminate upon
the happening of any of the following events:
 
(i) upon the Executive’s death;
 
(ii) upon the Executive’s “Total Disability” (as herein defined);
 
(iii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;
 
(iv) at the Executive’s option, upon ninety (90) days prior written notice to
the Corporation;
 
(v) at the Executive’s option, in the event of an act by the Corporation,
defined in Section 5(c), below, as constituting “Good Reason” for termination by
the Executive; and
 
(vi) at the Corporation’s option, in the event of an act by the Executive,
defined in Section 5(d), below, as constituting “Cause” for termination by the
Corporation.
 
(b) For purposes of this Agreement, the Executive shall be deemed to be
suffering from a “Total Disability” if the Executive is (i)  unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months; (ii)  by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or last for continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three
 months under an accident and health plan covering employees of the Company; or
(iii)  determined to be totally disabled by the Social Security
Administration.  Any question as to the existence of a disability shall be
determined by the written opinion of the Executive’s regularly attending
physician (or his guardian) (or the Social Security Administration, where
applicable).
 
(c) For purposes of this Agreement, the term “Good Reason” shall mean that the
Executive has resigned due to (i) any material diminution in Executive’s
authority, duties or responsibilities (unless the Executive has agreed to such
diminution); (ii) a material change in the chain of reporting referenced in
Section 2 (unless the Executive has agreed to such change); (iii) any material
diminution in the Executive’s Base Salary (unless the Executive has agreed to
such diminution); (iv) any material change in the geographic location at which
the Executive must perform services to a location outside of New York City Metro
Area without the Executive’s prior written consent; (or (v) any material
violation by the Corporation of its obligations under this Agreement.  Prior
to  the Executive terminating his employment with the Corporation for Good
Reason, the Executive must provide written notice to the Corporation, within 90
days following the initial existence of such condition, that such Good Reason
exists and setting forth in detail the grounds the Executive believes
constitutes Good Reason.  If the Corporation does not cure the conditions
constituting Good Reason within sixty (60) days after receipt of written notice
thereof from the Executive, then Executive’s employment shall be deemed
terminated for Good Reason.
 
(d) For purposes of this Agreement, the term “Cause” shall mean any material
breach of this Agreement or material, gross and willful misconduct on the part
of the Executive in connection with his employment duties hereunder, in all
cases that is not cured within fourteen (14) days after receipt of notice
thereof (to the extent such breach is capable of being cured), or the
Executive’s conviction of or entering of a guilty plea or a plea of no contest
with respect to a felony or any crime involving fraud, larceny or embezzlement
resulting in material harm to the Corporation by the Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Effects of Termination.
 
(a) Upon termination of the Executive’s employment pursuant to Section 5(a)(i)
or (ii), in addition to the accrued but unpaid compensation and vacation pay
through the date of death or Total Disability and any other benefits accrued to
him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Executive or
his estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) six (6) months’ Base Salary at the then current rate,
payable in a lump sum, less withholding of applicable taxes; (ii) continued
provision for a period of twelve (12) months following the Executive’s death of
benefits under Benefit Plans extended from time to time by the Corporation to
its senior executives; and (iii) payment on a pro-rated basis of any bonus or
other payments earned in connection with any bonus plan to which the Executive
was a participant as of the date of death or Total Disability.
 
(b) Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Executive shall be
entitled to receive only the accrued but unpaid compensation and vacation pay
through the date of termination and any other benefits accrued to him under any
Benefit Plans outstanding at such time and the reimbursement of documented,
unreimbursed expenses incurred prior to such date. In the event the Corporation
tenders a Non-Renewal Notice to the Executive, then the Executive shall be
entitled to the same severance benefits as if the Executive’s employment were
terminated pursuant to Section 5(a)(v); provided, however, if such Non-Renewal
Notice was triggered due to the Corporation’s statement that the Executive’s
employment was terminated due to Section 5(a)(vi) (for “Cause”), then payment of
severance benefits will be contingent upon a determination as to whether
termination was properly for “Cause.”
 
(c) Upon termination of the Executive’s employment pursuant to Section 5(a)(v)
or other than pursuant to Section 5(a)(i), 5(a)(ii), 5(a)(iii), 5(a)(iv), or
5(a)(vi) (i.e., without “Cause”), in addition to the accrued but unpaid
compensation and vacation pay through the date of termination and any other
benefits accrued to him under any Benefit Plans outstanding at such time and the
reimbursement of documented, unreimbursed expenses incurred prior to such date,
the Executive shall be entitled to the following severance benefits: (i) (12)
months’  Base Salary at the then current rate, to be paid in equal semi-monthly
or bi-weekly installments, less withholding of all applicable taxes, at such
times he would have received them if there was no termination; (ii) continued
provision for a period of twelve (12) months after the date of termination of
the benefits under Benefit Plans extended from time to time by the Corporation
to its senior executives; and (iii) payment on a pro-rated basis of any bonus or
other payments earned in connection with any bonus plan to which the Executive
was a participant as of the date of the Executive’s termination of
employment.  In addition, any options or restricted stock shall be immediately
vested upon termination of Executive’s employment pursuant to Section 5(a)(v) or
by the Corporation or without “Cause”.
 
(d) Upon termination of the Executive’s employment pursuant to Section 5(a)(iv)
or (vi), in addition to the reimbursement of documented, unreimbursed expenses
incurred prior to such date, the Executive shall be entitled to the following
severance benefits: accrued and unpaid Base Salary and vacation pay through the
date of termination, less withholding of applicable taxes.  Executive shall have
any conversion rights available under the Corporation’s or Benefit Plans and as
otherwise provided by law, including the Comprehensive Omnibus Budget
Reconciliation Act.
 
(e) Any payments required to be made hereunder by the Corporation to the
Executive shall continue to the Executive’s beneficiaries in the event of his
death until paid in full.
 
7. Vacations. The Executive shall be entitled to a vacation of three (3) weeks
per year, during which period his salary shall be paid in full. The Executive
shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall not accrue, provided that if vacation is not taken due to the
Corporation’s business necessities, up to three (3) weeks’ vacation may carry
over to the subsequent year.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Covenant Not To Disclose, Compete or Solicit.  Upon execution of this
Employment Agreement, the Executive and the Corporation shall enter into that
certain Non-Disclosure, Non-Competition and Non-Solicitation Agreement attached
hereto in the form of Exhibit A.
 
9. Miscellaneous.
 
(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach or threatened breach by him of
Sections 8 or 9 of this Agreement shall entitle the Corporation, in addition to
all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.
 
(b) Neither the Executive nor the Corporation may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided however that the Corporation shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Corporation of any of its
obligations hereunder.
 
(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Corporation, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
 
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.
 
 
5

--------------------------------------------------------------------------------

 
 
(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
 
10.           Change of Control. Upon a Change of Control (as hereinafter
defined), the Executive shall receive an amount equal to the same severance
benefits as if the Executive’s employment were terminated pursuant to Section
5(a)(v).  The Executive (or his estate) shall receive the payments provided
herein at such times he would have received them if there was no Change of
Control.  Notwithstanding anything contained herein to the contrary, in the
event a Change of Control occurs prior to the termination of this Agreement
pursuant to Section 5, the Executive shall not be entitled to the severance
payments referenced in Section 5. For purposes of this Agreement “Change of
Control” means the occurrence of any of the following events:
 
(a)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 50% or more of the
total voting power of the Corporation’s then outstanding voting securities or
50% or more of the fair market value of the Corporation;
 
(b)  Within a twelve month period, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 30% or more of the total voting power
of the Corporation’s then outstanding voting securities;
 
(c)  Within a twelve month period, less than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Corporation as of the date hereof, or (B) are elected,
or nominated for election, to the Board with the affirmative votes of a majority
of the Incumbent Directors at the time of such election or nomination.
Notwithstanding the preceding, in no event shall a change in the Board following
the SEC Reporting Date, which results from the exercise by Michael Mathews of
his rights to elect the Board, constitute a Change of Control; or
 
(d)  The Corporation has sold all or substantially all of its assets to another
person or entity that is not a majority-owned subsidiary of the Corporation.


Notwithstanding the preceding, the above-listed events must satisfy the
requirements of Treasury Regulation Section 1.409A-3(i)(5) in order to be deemed
a Change of Control.
 
 
6

--------------------------------------------------------------------------------

 


11.  Sarbanes-Oxley Act of 2002.
 
(a)  In the event the Executive or the Corporation is the subject of an
investigation (whether criminal, civil, or administrative) involving possible
violations of the United States federal securities laws by the Executive, the
Compensation Committee or the Board may, in its sole discretion, direct the
Corporation to withhold any and all payments to the Executive (whether
compensation or otherwise) which would have otherwise been made pursuant to this
Agreement or otherwise would have been paid or payable by the Corporation, which
the Compensation Committee or the Board believes, in its sole discretion, may or
could be considered an “extraordinary payment” and therefore at risk and
potentially subject to, the provisions of Section 1103 of the Sarbanes-Oxley Act
of 2002 (“SOX”) (including, but not limited to, any severance payments made to
the Executive upon termination of employment).  The withholding of any payment
shall be until such time as the investigation is concluded, without charges
having been brought or until the successful conclusion of any legal proceedings
brought in connection with such amounts as directed by the Compensation
Committee or the Board to be withheld with or without the accruing of interest
(and if with interest the rate thereof).  Except by an admission of wrongdoing
or the final adjudication by a court or administrative agency finding the
Executive liable for or guilty of violating any of the federal securities laws,
rules or regulations, the Compensation Committee or the Board shall pay to the
Executive such compensation or other payments.  Notwithstanding the exclusion
caused by the first clause of the prior sentence, the Executive shall receive
such payments if provided for by a court or other administrative order.
 
(b) In the event that the Corporation restates any financial statements which
have been contained in reports or registration statements filed with the SEC,
and the restatement of the prior financial statements is as the result of
material noncompliance with any financial reporting requirement under the
securities laws, the Executive hereby acknowledges that the Corporation shall
recover from the Executive (i) incentive based compensation (including stock
options) awarded during the three year period preceding the date on which the
Corporation is required to prepare the restatement (ii) in excess of what would
have been paid the Executive under the restatement.  Any rules passed by the
Securities and Exchange Commission under Section 10D of the Securities Exchange
Act of 1934 (added by Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act) shall be incorporated in this Agreement to the extent
applicable. The Executive agrees to reimburse the Corporation for any bonuses
received and/or profits realized from the sale of the Corporation’s securities
(including the cash received from exercise of any options (or other awards of
stock rights) during the 12-month period following the first public issuance or
filing with the SEC of the report or registration statement (whichever comes
first) containing the financial information required to be restated.  Provided,
however, this Section shall not impose any liability on the Executive beyond any
liability that is imposed under Section 304 of SOX.
 
(c)  Notwithstanding the last sentence of Section 10(b), if the Corporation’s
common stock is listed on a national securities exchange and such exchange
adopts rules requiring clawbacks beyond what Section 304 of SOX requires, such
rules shall be incorporated in this Agreement to the extent applicable and the
Executive shall comply with such rules, including but not limited to executing
any amendment to this Agreement.
 
 
7

--------------------------------------------------------------------------------

 


12.  Section 409A.


(a)   Notwithstanding anything to the contrary contained in this Agreement, if
at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Corporation determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20% additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death (the “Six Month Delay Rule”).
 
(b)  For purposes of this Section 12, amounts payable under the Agreement should
not be considered a deferral of compensation subject to Section 409A to the
extent provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of Treasury Regulations Sections 1.409A-1 through A-6.
 
(c)  To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.
 
(d)  To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the
Corporation, on a monthly basis in advance, an amount equal to the Monthly Cost
(as defined below) of such benefit coverage. The Corporation shall reimburse the
Executive for any such payments made by the Executive in a lump sum not later
than 30 days following the sixth month anniversary of the Executive’s separation
from service. For purposes of this subparagraph, “Monthly Cost” means the
minimum dollar amount which, if paid by the Executive on a monthly basis in
advance, results in the Executive not being required to recognize any federal
income tax on receipt of the benefit coverage during the Six Month Period.
 
(e)  The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
 
(f)  The Corporation makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

[Signature Page to Follow]
 
8

--------------------------------------------------------------------------------

 
 

  CORPORATION:                   Aspen University Inc.                 By:  /s/
Patrick Spada        
Patrick Spada, Chairman
       
 
        EXECUTIVE:                    /s/ Brad Powers         Brad Powers      

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
(Company Name)
NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION AGREEMENT


In consideration of employment of the Employee by the Company and payment to the
Employee of salary or wages, this Agreement is made between Aspen University
Inc., a Delaware corporation, and Brad Powers  (the "Employee").  For purposes
of the Agreement, the term “Company” shall include Aspen University Inc. and its
affiliates, now or hereafter existing.


WHEREAS, to induce the Company to hire the Employee as an employee of the
Company, the Employee agrees to the covenants of non-disclosure,
non-competition, and non-solicitation, as more particularly described herein.


NOW, THEREFORE, in consideration of the hiring by the Company of the Employee as
an employee of the Company, the Employee hereby agrees as follows:
 
1.       Confidential Information. The Employee acknowledges that, in order for
him to perform his or her duties properly, the Company must necessarily entrust
the Employee with certain trade secrets and confidential business information
(the "Confidential Information"). The Confidential Information includes, but is
not limited to: source code, object code, operational and functional features
and limitations of the Company's software; the Company's research and
development plans and activities; the Company's manufacturing and production
plans and activities; the prices, terms and conditions of the Company's
contracts with its customers; the identities, needs and requirements of the
Company's customers; the Company's pricing policies and price lists; the
Company's business plans and strategies; the Company's marketing plans and
strategies; personnel information; and financial information regarding the
Company. The Employee further acknowledges that the development or acquisition
of such Confidential Information is the result of great effort and expense by
the Company, that the Confidential Information is critical to the survival and
success of the Company, and that the unauthorized disclosure or use of the
Confidential Information would cause the Company irreparable harm.


2.       Nondisclosure of Confidential Information.  The Employee agrees that,
during the term of his or her employment with the Company and thereafter, he or
she will not disclose the Confidential Information or use it in any way, except
on behalf of the Company, whether or not such Confidential Information is
produced by the Employee's own efforts. The Employee further agrees, upon
termination of his or her employment, promptly to deliver to the Company all
Confidential Information, whether or not such Confidential Information was
produced by the Employee's own efforts, and to refrain from making, retaining or
distributing copies thereof.


3.       Inventions and Discoveries.  Any invention, discovery, development,
improvement, procedure, writing, work or trade secret (collectively referred to
herein as "Inventions") that relates to any phase of the business of the
Company, or results from any work performed on the premises of the Company or by
use of the facilities, equipment or services of other employees of the Company,
whether patentable, copyrightable or not, and that is made or discovered by the
Employee individually or jointly with any other person or persons during the
term of the Employee's employment with the Company (including any period of time
prior to the date of this Agreement), shall forthwith be disclosed to the
Company and shall be the sole property of the Company.  Any such Invention shall
be considered a work made for hire. The Employee hereby assigns to the Company
all of his or her right, title and interest to any such Invention. The Employee
further agrees to maintain adequate, current written records of any Invention
within the scope of the foregoing provisions in the form of notes, sketches,
drawings, memoranda or other written evidence, which records shall be and remain
the sole property of the Company.
 
 
10

--------------------------------------------------------------------------------

 


4.       Patents, Trademarks and Copyrights.  The Employee agrees that, during
the term of his or her employment with the Company and thereafter, he or she
will, whenever requested to do so by the Company and at the expense of the
Company, apply or join with the Company in applying for patents, trademarks,
copyrights, letters patent and other means for the protection of proprietary
information, both foreign and domestic, with respect to any Invention described
in paragraph 4. The Employee shall execute and deliver to the Company any and
all other documents and instruments that, in the opinion of the Company and its
counsel, are appropriate in order to obtain said patents, trademarks,
copyrights, letters patent and other means of protecting proprietary
information. The Employee shall further execute and deliver all such other
instruments and take all other actions that in the opinion of the Company and
its counsel shall be appropriate to vest in the Company (or in such person as
the Company may specify) all right, title and interest in said patents,
trademarks, copyrights, letters patent and other means of protecting proprietary
information, and shall cooperate and assist in any litigation commenced by the
Company against third parties with respect to the same.


5.       Power of Attorney.  In the event the Company is unable, after
reasonable effort, to secure Employee's signature on any letters patent,
copyright or other analogous protection relating to an Invention, whether
because of Employee's physical or mental incapacity or for any other reason
whatsoever, Employee hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his or her agent and
attorney-in-fact, to act for and in his or her behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution thereon with the same legal force and effect as
if executed by Employee.


6.       Employee Developments.  Employee represents that all inventions,
discoveries, developments, improvements, procedures, writings, works, trade
secrets or other intellectual property rights to which Employee claims ownership
as of the date of this Agreement (the "Employee Developments"), and which the
parties agree are excluded from this Agreement, are listed in Exhibit A attached
hereto.  If no such Employee Developments are listed in Exhibit A, Employee
represents that there are no such Employee Developments at the time of signing
this Agreement.


7.       Restrictions on Competition.  The Employee agrees that, during the term
of his or her employment with the Company and for a period of  one year after
termination for any reason of Employee's employment, he or she will not,
directly or indirectly, render services to, work for or on behalf of, have an
interest in, make any loan to, or assist in any manner any business that is
competitive with that in which the Company was engaged or planned to engage on
the date of the Employee's termination from the Company.  The foregoing shall
not prevent the Employee from owning up to one percent (1%) of the outstanding
securities of a publicly held corporation that may compete with the Company.


8.       Notice of Subsequent Employment.  Employee shall, for a period of
one  year after the termination of employment with the Company, notify the
Company of any change of address, and of any subsequent employment (stating the
name and address of the employer and the title and duties of the position) or
other business activity.  The Employee further agrees that the Company may,
following termination of the Employee's employment for a period of one  year,
communicate with the Employee's new employer for the purpose of informing the
new employer of the existence of this Agreement and providing the new employer
with a copy of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 


9.       Enticement.  For a period of one year after the termination of
employment with the Company, Employee will not hire or attempt to hire any
employee of the Company, or assist in such hiring by anyone else, to work as an
employee or independent contractor with any business that is competitive with
that in which the Company was engaged or planned to engage on the date of the
Employee's termination from the Company.


10.    Return of Company Property.  The Employee agrees, upon termination of his
or her employment, promptly to deliver to the Company all files, keys, building
passes, credit cards, books, documents, computer disks or tapes, and other
property prepared by or on behalf of the Company or purchased with Company
funds, and to refrain from making, retaining or distributing copies thereof.  To
the extent that Employee has any data belonging to the Company on any
non-removable magnetic media owned by Employee (for example, a computer's hard
disk drive), Employee agrees that immediately upon termination he or she will
provide the Company with a copy of the data and then purge his or her computer
of the data.


11.    Specific Performance.  The Employee acknowledges that a breach of this
Agreement by the Employee will cause irreparable injury to the Company, that the
Company's remedies at law will be inadequate in case of any such breach, and
that the Company will be entitled to preliminary injunctive relief and other
injunctive relief in case of any such breach.


12.     Compliance with Other Agreements.  The Employee represents and warrants
to the Company that the execution of this Agreement by him, his or her
performance of his or her obligations hereunder, and his or her employment by
the Company will not, with or without the giving of notice or the passage of
time, conflict with, result in the breach or termination of, or constitute
default under, any agreement to which the Employee is a party or by which the
Employee is or may be bound.


13.     Waivers.  The waiver by the Company or the Employee of any action, right
or condition in this Agreement, or of any breach of a provision of this
Agreement, shall not constitute a waiver of any other occurrences of the same
event.  Further, any subsequent change or changes in Employee’s duties, salary,
compensation, or employment status will not affect the validity or
enforceability of this Agreement.


14.     Survival; Binding Effect.  This Agreement shall survive the termination
of the Employment Agreement regardless of the manner of such termination, and
shall be binding upon the Employee and his or her heirs, executors and
administrators.


15.     Assignability by Company.  This Agreement is assignable by the Company
and inures to the benefit of the Company, its subsidiaries, affiliated
corporations, successors and assignees. This Agreement, being personal, is not
assignable by the Employee.


16.     Headings; Gender References.  The section headings in this Agreement are
for reference purposes only and shall not be deemed to be a part of this
Agreement or to affect the meaning or interpretation of this Agreement. Wherever
used herein, the masculine pronoun shall, as appropriate, be construed to
include the feminine.
 
 
12

--------------------------------------------------------------------------------

 
 
17.     Severability.  The covenants of this Agreement are intended to be
separable, and the expressions used therein are intended to refer to divisible
entities. Accordingly, the invalidity of all or any part of any paragraph of
this Agreement shall not render invalid the remainder of this Agreement or of
such paragraph. If, in any judicial proceeding, any provision of this Agreement
is found to be so broad as to be unenforceable, it is hereby agreed that such
provision shall be interpreted to be only so broad as to be enforceable.


18.     Governing Law.  This Agreement shall be deemed to have been made in New
York and shall be governed by and construed in accordance with the substantive
law of New York, excluding, however, such laws as pertain to conflicts of law.


19.     Consent to Jurisdiction.  Employee hereby consents and submits to the
jurisdiction of the state and federal courts in the state of New York.


20.     Attorney's Fees.  Employee agrees that in the event that the Employer
brings suit to enforce any term of this Agreement, the Employee shall be liable
for the Employer's reasonable attorney's fees and costs with respect to any
claim or counterclaim as to which the Employer is the prevailing party.


21.     Entire Agreement; Amendments.  This Agreement constitutes the entire
understanding of the parties with respect to its subject matter, supersedes any
prior communication or understanding with respect thereto, and no modification
or waiver of any provision hereof shall be valid unless made in writing and
signed by the parties.
 
22.    Understanding of Agreement.  THE EMPLOYEE STATES THAT HE OR SHE HAS HAD A
REASONABLE PERIOD SUFFICIENT TO STUDY, UNDERSTAND AND CONSIDER THIS AGREEMENT,
THAT HE OR SHE HAS HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL OF HIS OR HER
CHOICE, THAT HE OR SHE HAS READ THIS AGREEMENT AND UNDERSTANDS ALL OF ITS TERMS,
THAT HE OR SHE IS ENTERING INTO AND SIGNING THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY, AND THAT IN DOING SO HE OR SHE IS NOT RELYING UPON ANY STATEMENTS
OR REPRESENTATIONS BY THE COMPANY OR ITS AGENTS.



[Signature Page to Follow]
 
13

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement under seal as
of the 19th day of May, 2011.
 
 

COMPANY:     EMPLOYEE:            
Aspen University Inc.
                  By:
/s/ Patrick Spada
   
/s/ Brad Powers
    Patrick Spada, Chairman     Brad Powers  
 
   
 
 
 
   
 
 


 
 
14

--------------------------------------------------------------------------------

 

 
EXHIBIT A


List of Employee Developments (if applicable)
 
 
 
 
 
 
 
 
 
15
 
 